                                                                        Case 2:19-cv-01099-JAD-NJK Document 6 Filed 07/08/19 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2
                                                                        TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                           IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                    -*-
ALVERSON TAYLOR & SANDERS




                                                                   13   LAWRENCE KNOBEL,                                      Case No. 2:19-cv-01099-JAD-NJK
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                   Plaintiff,
                                                                                                                                  JOINT STIPULATION AND ORDER
                                                                   15
                                           LAWYERS




                                                                        v.                                                        EXTENDING DEFENDANT TRANS
                                           SUITE 200




                                                                        EQUIFAX INFORMATION SERVICES,                              UNION LLC’S TIME TO FILE AN
                                                                   16                                                                ANSWER OR OTHERWISE
                                                                        LLC, INNOVIS DATA SOLUTIONS, INC.,
                                                                   17   TRANS UNION LLC, and WELLS FARGO                             RESPOND TO PLAINTIFF’S
                                                                        HOME MORTGAGE,                                                      COMPLAINT
                                                                   18                                                                    (FIRST REQUEST)
                                                                                       Defendants.
                                                                   19

                                                                   20
                                                                              Plaintiff Lawrence Knobel (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   21
                                                                        and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   22
                                                                        Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   23

                                                                   24         On June 25, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to

                                                                   25   answer or otherwise respond to Plaintiff’s Complaint is July 18, 2019. The allegations in Plaintiff’s
                                                                   26   Complaint date back to March 2018. Trans Union requires additional time to locate and assemble
                                                                   27
                                                                        the documents relating to Plaintiff’s allegations, any disputes Plaintiff submitted to Trans Union and
                                                                   28
                                                                                                                          1                              KB/26287
                                                                        Case 2:19-cv-01099-JAD-NJK Document 6 Filed 07/08/19 Page 2 of 3



                                                                    1   Trans Union’s investigation of any such disputes. Further, Trans Union’s counsel will need
                                                                    2   additional time to review the documents and respond to the allegations in Plaintiff’s Complaint.
                                                                    3
                                                                              Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including August 8, 2019. This is the first stipulation for
                                                                    5

                                                                    6   extension of time for Trans Union to respond to Plaintiff’s Complaint.

                                                                    7          Dated this 8th day of July, 2019
                                                                                                                       ALVERSON TAYLOR & SANDERS
                                                                    8
                                                                                                                       //S// Trevor R. Waite__________________
                                                                    9
                                                                                                                       KURT BONDS.ESQ.
                                                                   10                                                  Nevada Bar No. 6228
                                                                                                                       TREVOR WAITE, ESQ.
                                                                   11                                                  Nevada Bar No. 13779
                                                                                                                       6605 Grand Montecito Pkwy
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                       Suite 200
                                                                   13                                                  Las Vegas, NV 89149
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                       Telephone: (702) 384-7000
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                  Facsimile: (702) 385-7000
                                                                                                                       efile@alversontaylor.com
                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                                                                       kbonds@alversontaylor.com
                                                                   16                                                  twaite@alversontaylor.com
                                                                                                                       Counsel for Trans Union LLC
                                                                   17
                                                                                                                       KNEPPER & CLARK
                                                                   18

                                                                   19                                                  //S// Miles N. Clark
                                                                                                                       Matthew I. Knepper
                                                                   20                                                  Miles N. Clark
                                                                                                                       5510 So. Fort Apache Road, Suite 30
                                                                   21                                                  Las Vegas, NV 89148
                                                                   22                                                  Telephone: (702) 856-7430
                                                                                                                       matthew.knepper@knepperclark.com
                                                                   23                                                  miles.clark@knepperclark.com
                                                                                                                       and
                                                                   24                                                  David H. Krieger
                                                                                                                       Haines & Krieger, LLC
                                                                   25
                                                                                                                       8985 S. Eastern Avenue, Suite 350
                                                                   26                                                  Henderson, NV 89123
                                                                                                                       Telephone: (702) 880-5554
                                                                   27                                                  Facsimile: (702) 383-5518
                                                                                                                       dkrieger@hainesandkrieger.com
                                                                   28
                                                                                                                       Counsel for Plaintiff
                                                                                                                          2                           KB/26287
                                                                        Case 2:19-cv-01099-JAD-NJK Document 6 Filed 07/08/19 Page 3 of 3



                                                                    1

                                                                    2
                                                                                                               ORDER
                                                                    3
                                                                             The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    4   otherwise respond is so ORDERED AND ADJUDGED.
                                                                    5
                                                                                    July______
                                                                             Dated this  8, 2019
                                                                                               day of ______________________ 2019.
                                                                    6

                                                                    7
                                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9

                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14

                                                                   15
                                           LAWYERS

                                           SUITE 200




                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                  3                           KB/26287
